DETAILED ACTION
The following is a first office action upon examination of application number 16/724725. Claims 1-20 are pending in the application and have been examined on the merits discussed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claims 1-7 are directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. Claims 8-14 are directed to a non-transitory computer-readable medium, which is a manufacture, and this a statutory category of invention. Claims 15-20 are directed to a system comprising a processor; thus the system 
(Step 2A) The claims recite an abstract idea instructing how to determine a promotion and markdown price schedule for an item, which is described by claim limitations reciting: for each customer segment of a plurality of customer segments, (i) determining a per-segment value of an approximate objective function for the customer segment by an optimizer, wherein the per-segment value is determined based at least on an inventory quantity of the item, a set of prices for the item, an approximate per-segment demand model, and an approximate objective function, and (ii) computing a ratio of the per-segment value to a sum of all per- segment values for the customer segments; allocating the inventory quantity amongst the customer segments according to the ratio for each customer segment to form an inventory quantity for each customer segment; for each customer segment, determining a promotion portion of the price schedule that maximizes the objective function by the optimizer, wherein the promotion portion of the price schedule is determined based at least on the set of prices, the inventory quantity for the customer segment, the approximate per-segment demand model, and the approximate objective function; aggregating a quantity of remaining inventory allocated to the plurality of customer segments at an end of the regular season; determining a markdown portion of the price schedule for the item that maximizes the objective function by the optimizer, wherein the markdown portion of the price schedule is determined based at least on the set of prices, the aggregated quantity of remaining inventory, an approximate aggregate demand model for the item, and the approximate objective function; and combining the promotion portion and the markdown portion to create the price schedule for the item. The identified recited limitations in the claims describing determining a promotion and markdown price schedule for an item (i.e., the abstract idea) fall within the “Certain Methods of Organizing Human Activity” since the  recited abstract idea is related to marketing or sales activities. Dependent claims 3-5, 7, 10-12, 14, and 17-19 recite limitations that further narrow the abstract idea (i.e., determining a promotion and markdown price schedule for an item); therefore, these claims are also found to recite an abstract idea. 
This judicial exception is not integrated into a practical application because additional elements such as the computer in claim 1; the non-transitory computer-readable medium storing computer- executable instructions in claim 8; and the processor, memory operably connected to the processor; and non-transitory computer-readable medium operably connected to the processor and memory and storing computer-executable instructions in claim 15, do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond implementation via a computer/processor. Additional elements such as transmitting the price schedule over the network to a computing device of a retailer to cause the computing device of the retailer to modify prices of items in a pricing database according to the price schedule in claims 2, 9, and 16 do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology. Further, these elements only add insignificant post-solution activity. In Parker v. Flook, the Supreme Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". Parker v. Flook, 437 U.S. at 590; 198 USPQ at 197. See MPEP 2106.05(g). Additional elements reciting the optimizer is a mixed integer linear programming solver in claims 6, 13, and 20, do not provide an improvement to the computer or technology. Moreover, these additional elements do not amount to more than generally linking the use of a judicial exception to a technological environment or field of use.
Accordingly, the additional elements in the claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the hardware additional elements in claims 1, 8, and 15 amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additional elements in claims 2, 9, and 16 do not provide an improvement and only add post-solution activities; further, the courts have recognized the use of computers to receive and transmit data as a well-understood, routine, and conventional, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Additional elements in claims 6, 13, and 20 do not provide an improvement and only link the abstract idea to a computer environment. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over 2008/0077459 (Desai); in view of US 2016/0189278 (Parpia).

As per claim 1, Desai teaches: a computer-implemented method to determine a price schedule for an item, comprising: [0054] … Processor(s) 622 (also referred to as central processing units, or CPUs) are coupled to storage devices, including memory 624. Memory 624 includes random access memory (RAM) and read-only memory (ROM)).
 (i) determining a per-segment value of an approximate objective function for the customer segment by an optimizer, wherein the per-segment value is determined based at least on an inventory quantity of the item, a set of prices for the item, an approximate per-segment demand model, and an approximate objective function, and ([0024] …The econometric engine 104 processes the transformed data to provide demand coefficients 128 (step 208) for a set of algebraic equations that may be used to estimate demand (volume sold) given certain marketing conditions (i.e. a particular store in the chain), including a price point. [0029] The demand coefficients 128 are provided to the optimization engine 112 (step 212). Additional processed data from the econometric engine 104 may also be provided to the optimization engine 112. [0119] The Optimization model comprises a demand equation for determining demand, an inventory equation that is based on previous inventory minus sales, an initial sales-inventory balance equation, a sales-inventory balance equation, a sales demand balance equation, and a price definition equation. . In an implementation of the invention, the user is able to select one primary objective)
for each customer segment, determining a promotion portion of the price schedule that maximizes the objective function by the optimizer, wherein the promotion portion of the price schedule is determined based at least on the set of prices, the inventory quantity for the customer segment, the approximate per-segment demand model, and the approximate objective function; ([0020] … generate a set of markdown prices realizing user goal (profit, sales etc.) while obeying various business constraints (observing inventory levels, observing cadence of prices suggested by the user etc). In one example, the econometric engine produces coefficients that represent the driving factors for consumer demand, synthesized from sales volume and other retail-business related data inputs. [0031] A price, promotion, and markdown plan is then generated (step 244). A price, promotion, and markdown plan sets prices for regular items, provides a promotional calendar for promotional items, and provides a markdown schedule for markdown items. By providing these three items in a single plan, an integrated plan is provided that optimizes price, promotion, and markdown, so that they do not interfere with each other. In order to generate a plan, the planner 117 provides to the support tool 116 optimization rules. The optimization engine 112 may use the demand equation, the variable and fixed costs, and the rules to compute an optimal set of prices that meet the rules. FIG. 2C is a more detailed flow chart of the step of generating a price, promotion, and markdown plan used in an embodiment of the invention. In this embodiment, a price and promotion plan is first generated (step 272). The price and promotion plan provides optimized pricing and a promotion plan. [0062] For many retailers, markdown pricing is one of three ways they use to remove products from the assortment. A markdown plan is a schedule of known price reductions over a short time interval and is designed to sell off remaining inventory in a manner consistent with the financial metrics of the product category. [0073] The retailer supply chain system collects and maintains in-store and in-warehouse inventory levels as well as the in-transit and on-order inventory. Planners use this information to set thresholds on metrics like the remaining weeks of supply in the system. These metrics and thresholds help buyers to decide when to begin the markdown cycle itself. The inventory level and position are vital in creating and adjusting the markdown schedule since the goal of a markdown cycle is to exit the assortment gracefully).
aggregating a quantity of remaining inventory allocated to the plurality of customer segments at an end of the regular season; ([0006] … liquidating inventory over a specific time period. The objective of pricing during the clearance period is different from base pricing or promotions. Although the business task of pricing is the same, the approach, importance and decision criteria for pricing during the clearance period is different [0042] … Thus, if the actual sales are below a threshold (say of 25%) below the projected sales, it will trigger a re-optimization or a re-prediction based upon the updated sales and inventory information. This might also trigger a re-estimation of the econometric model (if warranted) to capture changes in consumer demand since the previous model estimation. [0062] … A markdown plan is a schedule of known price reductions over a short time interval and is designed to sell off remaining inventory in a manner consistent with the financial metrics of the product category. [0073] The retailer supply chain system collects and maintains in-store and in-warehouse inventory levels as well as the in-transit and on-order inventory. Planners use this information to set thresholds on metrics like the remaining weeks of supply in the system. These metrics and thresholds help buyers to decide when to begin the markdown cycle itself. The inventory level and position are vital in creating and adjusting the markdown schedule since the goal of a markdown cycle is to exit the assortment gracefully).
determining a markdown portion of the price schedule for the item that maximizes the objective function by the optimizer, wherein the markdown portion of the price schedule is determined based at least on the set of prices, the aggregated quantity of remaining inventory, an approximate aggregate demand model for the item, and the approximate objective function; and ([0042] … Thus, if the actual sales are below a threshold (say of 25%) below the projected sales, it will trigger a re-optimization or a re-prediction based upon the updated sales and inventory information. This might also trigger a re-estimation of the econometric model (if warranted) to capture changes in consumer demand since the previous model estimation. [0062] … A markdown plan is a schedule of known price reductions over a short time interval and is designed to sell off remaining inventory in a manner consistent with the financial metrics of the product category. [0073] The retailer supply chain system collects and maintains in-store and in-warehouse inventory levels as well as the in-transit and on-order inventory. Planners use this information to set thresholds on metrics like the remaining weeks of supply in the system. These metrics and thresholds help buyers to decide when to begin the markdown cycle itself. The inventory level and position are vital in creating and adjusting the markdown schedule since the goal of a markdown cycle is to exit the assortment gracefully).
combining the promotion portion and the markdown portion to create the price schedule for the item ([Abstract] …An optimization engine receiving input from the financial engine and uses the determined sales costs to provide relative optimized pricing for markdown items and provides pricing and a promotion calendar for non-markdown items. [0007] …An optimization engine receiving input from the financial engine and uses the determined sales costs to provide relative optimized pricing for markdown items and provides pricing and a promotion calendar for non-markdown items. [0031] A price, promotion, and markdown plan is then generated (step 244). A price, promotion, and markdown plan sets prices for regular items, provides a promotional calendar for promotional items, and provides a markdown schedule for markdown items. By providing these three items in a single plan, an integrated plan is provided that optimizes price, promotion, and markdown, so that they do not interfere with each other).

Although not explicitly taught by Desai, Parpia teaches: for each customer segment of a plurality of customer segments, (i) determining a per-segment value … ([0006] … the identification of the quantity of sales for the customer store segment comprises receipt of information indicative of the quantity of sale)
(ii) computing a ratio of the per-segment value to a sum of all per- segment values for the customer segments; allocating the inventory quantity amongst the customer segments according to the ratio for each customer segment to form an inventory quantity for each … the identification of the quantity of sales for the customer store segment comprises receipt of information indicative of the quantity of sales [0530] a relative intersegment quantity of sales that is higher than a relative intersegment quantity of sales that is associated with the customer store segment representation by quadrant representation 1912, and a relative product rate of sale that is higher than a relative product rate of sale. As such, the Cartesian representation may indicate that the product candidate may be a better fit within the customer store segment represented by quadrant representation 1911 than within the customer store segment represented by quadrant representation 1912. As such, a merchant may utilize such a comparison in order to efficiently and rationally make informed purchase decisions, assortment decisions, and/or the like; relative sales is a ratio of a segment value/sales to a sum of all segment values/sales which is used to make inventory allocation/purchasing/assortment decisions. [0532] …The values comprised by table representation 1920 may be relative values. As such, the position of origin 1906 in FIG. 19A may indicate an average of the relative values of the relative product rate of sale, the values of column 1932 of FIG. 19B, on the x-axis of FIG. 19A, and may indicate an average of the relative values of the relative intersegment quantity of sales, the values of column 1934 of FIG. 19B, on the y-axis of FIG. 19A). 
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Desai with the aforementioned teachings of Parpia with the motivation of making informed and educated purchasing decisions (Parpia [0002]). Further, one of ordinary skill in the art would have recognized that applying the teachings Parpia to the system of Desai would have yielded predictable results and doing so 

As per claim 2, Desai teaches: transmitting the price schedule over the network to a computing device of a retailer to cause the computing device of the retailer to modify prices of items in a pricing database according to the price schedule ([0022] … The support tool 116 is in two-way communication with a planner 117, who is a user. The planner 117 may use the support tool to generate a plan 118. The plan 118 is implemented by the stores 124. [0035] The plan is then implemented (step 248). This may be done by having the planner 117 send the plan 118 to the stores 124 so that the stores carry out the plan. In one embodiment, the support tool provides a graphic user interface that provides a button that allows the planner to implement the plan. The support tool would also have software to signal to the stores to implement the plan. In another embodiment, software on a computer used by the planner would integrate the user interface of the support tool with software that allows the implementation of the plan displayed by the support tool by signaling to the stores to implement the plan [0089] After the buyer has examined the results of one or more markdown plans and compared them to each other, he settles on one to approve with a view to implementing its recommendations in the stores. [0090] After the buyer has approved a markdown plan, the retailer's price execution systems receive the prices for implementation.). 

As per claim 7, Desai teaches: submitting an additional constraint to the optimizer during one or more of the determination of the per- segment value, the determination of the promotion portion, and the determination of the markdown portion, wherein the additional constraint is selected from the group consisting of a self no-touch constraint, a cross no-touch constraint, a must-promote set of items constraint, a cannot-promote set of items constraint, and an inter-item For example, if a rule specifies the maximization of profit, the optimization engine would find a set of prices that cause the largest difference between the total sales and the total cost of all products being measured. If a rule providing a promotion of one of the products by specifying a discounted price is provided, the optimization engine may provide a set of prices (both the promoted prices and the markdown prices) that allow for the promotion of the one product and the maximization of profit under that condition. A rule may provide for a markdown of an item, where the markdown maximizes revenue while allowing for the item to be no longer sold by a certain deadline. In the specification and claims, the phrases "optimal set of prices" or "preferred set of prices" are defined as a set of computed prices for a set of products where the prices meet all of the rules. The rules normally include an optimization goal, such as optimizing profit or optimizing volume of sales of a product and constraints such as a limit in the variation of prices and other time-based limitations (such as minimum time between discounts). The optimal (or preferred) set of prices is defined as prices that define a local optimum of an econometric model, which lies within constraints specified by the rules. When profit is maximized, it may be maximized for a sum of all measured products. Such a maximization, may not maximize profit for each individual product, but may instead have an ultimate objective of maximizing total profit).

As per claim 8, this claim recites limitation substantially similar to those addressed by the rejection of claim 1, above; therefore, the same rejection applies.

As per claim 9, this claim recites limitation substantially similar to those addressed by the rejection of claim 2, above; therefore, the same rejection applies.

As per claim 14, this claim recites limitation substantially similar to those addressed by the rejection of claim 7, above; therefore, the same rejection applies.

As per claim 15, this claim recites limitation substantially similar to those addressed by the rejection of claim 1, above; therefore, the same rejection applies.

As per claim 16, this claim recites limitation substantially similar to those addressed by the rejection of claim 2, above; therefore, the same rejection applies.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 2008/0077459 (Desai); in view of US 2016/0189278 (Parpia); in view of US 2015/0317653 (Ettl).

As per claim 6, Desai teaches: providing one or more approximation constraints to the optimizer to reduce the complexity of generating the price schedule to a feasible level for the … solver ([0020] … generate a set of markdown prices realizing user goal (profit, sales etc) while obeying various business constraints (observing inventory levels, observing cadence of prices suggested by the user etc). [0032] … The rules normally include an optimization goal, such as optimizing profit or optimizing volume of sales of a product and constraints such as a limit in the variation of prices and other time-based limitations (such as minimum time between discounts). The optimal (or preferred) set of prices is defined as prices that define a local optimum of an econometric model, which lies within constraints specified by the rules. [0062] … A plan must accommodate several hard operational constraints as well as a number of business rules that guide strategy in order to be viable and practical).

Although not explicitly taught Desai, Ettl teaches: wherein the optimizer is a mixed integer linear programming solver, further comprising providing one or more approximation constraints to the optimizer to reduce the complexity of generating the price schedule to a feasible level for the mixed integer linear programming solver ([0093] The above formulation is now a linear mixed integer program (MIP) and any off the shelf MIP solver like CPLEX or Gurobi can solve this problem to optimality. Constraint of Equation (34) are the RLT constraints and achieves the same goal as the prior constraint. But it may be observed that they strengthen the formulation considerably resulting in considerable speed up in run times and hence include them as a part of the formulation [0030] … price optimization model is estimated that outputs optimized prices in different channels and stores 318.).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Desai with the aforementioned teachings of Ettl with the motivation of optimizing prices to maximize retailers profitability (Ettl [0019]). Further, one of ordinary skill in the art would have recognized that applying the teachings Ettl to the system of Desai would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of a mixed integer program to generate price solutions.



As per claim 20, this claim recites limitation substantially similar to those addressed by the rejection of claim 6, above; therefore, the same rejection applies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247.  The examiner can normally be reached on M-F 10AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.